


110 HR 1903 IH: Post-Prostate Cancer Treatment

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1903
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and Employee
		  Retirement Income Security Act of 1974 to require that group and individual
		  health insurance coverage and group health plans provide coverage for
		  reconstructive prosthetic urology surgery if they provide coverage for prostate
		  cancer treatment.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Post-Prostate Cancer Treatment
			 Equity Act of 2007.
			(b)FindingsCongress
			 finds the following:
				(1)Prostate cancer
			 will strike about one in six men during their lifetime.
				(2)Many of these men
			 will have a prostatectomy and about half of those will experience significant
			 complications.
				(3)For some 6,000 of
			 these men annually reconstructive prosthetic urology surgery is their only
			 option to address these complications.
				(4)Medicare covers
			 reconstructive prosthetic urology surgery, as does two-third of private health
			 benefits coverage. However, about one-third of private health benefits coverage
			 does not cover this surgery.
				(5)To address a
			 similar concern with respect to breast cancer, Congress enacted the Women’s
			 Health and Cancer Rights Act of 1998 that requires private health benefits
			 coverage to provide coverage for reconstructive surgery following
			 mastectomies.
				(6)Men should have a
			 right to access to reconstructive surgery following a prostatectomy just as
			 women have the right to access to reconstructive surgery following a
			 mastectomy.
				2.Amendments to the
			 Employee Retirement Income Security Act of 1974
			(a)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following new section:
				
					714.Required
				coverage for reconstructive prosthetic urology surgery following prostate
				cancer treatment
						(a)In
				generalA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				that provides medical and surgical benefits with respect to prostate cancer
				treatment shall provide, in a case of a participant or beneficiary who is
				receiving benefits in connection with such prostate cancer treatment, coverage
				for—
							(1)all stages of
				reconstructive prosthetic urology surgery; and
							(2)prostheses and
				physical complications of prostatectomy;
							in a
				manner determined in consultation with the attending physician and the patient.
				Such coverage may be subject to annual deductibles and coinsurance provisions
				as may be deemed appropriate and as are consistent with those established for
				other benefits under the plan or coverage. Written notice of the availability
				of such coverage shall be delivered to the participant upon enrollment and
				annually thereafter.(b)NoticeA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations promulgated by the Secretary. Such
				notice shall be in writing and prominently positioned in any literature or
				correspondence made available or distributed by the plan or issuer and shall be
				transmitted—
							(1)in the next mailing made by the plan or
				issuer to the participant or beneficiary;
							(2)as part of any
				yearly informational packet sent to the participant or beneficiary; or
							(3)not later than
				January 1, 2008;
							whichever
				is earlier.(c)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
							(1)deny to a patient
				eligibility or continued eligibility, to enroll or to renew coverage under the
				terms of the plan, solely for the purposes of avoiding the requirements of this
				section; and
							(2)penalize or
				otherwise reduce or limit the reimbursement of an attending provider, or
				provide incentives (monetary or otherwise) to an attending provider, to induce
				such provider to provide care to an individual participant or beneficiary in a
				manner inconsistent with this section.
							(d)Rule of
				constructionNothing in this section shall be construed to
				prevent a group health plan or a health insurance issuer offering group health
				insurance coverage from negotiating the level and type of reimbursement with a
				provider for care provided in accordance with this section.
						(e)Preemption,
				relation to state laws
							(1)In
				generalNothing in this section shall be construed to preempt any
				State law in effect on the date of enactment of this section with respect to
				health insurance coverage that requires coverage of at least the coverage of
				reconstructive prosthetic urology surgery otherwise required in this
				section.
							(2)ERISANothing
				in this section shall be construed to affect or modify the provisions of
				section 514 with respect to group health
				plans.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1001 note) is amended by
			 inserting after the item relating to section 713 the following new item:
				
					
						Sec. 714. Required coverage for
				reconstructive prosthetic urology surgery following prostate cancer
				treatment.
					
					.
			(c)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to plan years beginning on or after the first day of the sixth month
			 beginning after the date of the enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representative and 1 or more employers, any plan amendment made
			 pursuant to a collective bargaining agreement relating to the plan which amends
			 the plan solely to conform to any requirement added by this section shall not
			 be treated as a termination of such collective bargaining agreement.
				3.Amendments to the
			 Public Health Service Act
			(a)Group
			 marketSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg-4 et seq.) is amended by adding at the end the
			 following new section:
				
					2707.Required
				coverage for reconstructive prosthetic urology surgery following prostate
				cancer treatmentThe
				provisions of section 714 of the Employee Retirement Income Security Act of
				1974 shall apply to group health plans, and health insurance issuers providing
				health insurance coverage in connection with group health plans, as if included
				in this
				subpart.
					.
			(b)Individual
			 marketSubpart 3 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following new section:
				
					2753.Required
				coverage for reconstructive prosthetic urology surgery following prostate
				cancer treatmentThe
				provisions of section 2707 of the title shall apply to health insurance
				coverage offered by a health insurance issuer in the individual market in the
				same manner as they apply to health insurance coverage offered by a health
				insurance issuer in connection with a group health plan in the small or large
				group
				market.
					.
			(c)Effective
			 dates
				(1)Group
			 plans
					(A)In
			 generalThe amendment made by subsection (a) shall apply to group
			 health plans for plan years beginning on or after the first day of the sixth
			 month beginning after the date of the enactment of this Act.
					(B)Special rule for
			 collective bargaining agreementIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers, any plan amendment made
			 pursuant to a collective bargaining agreement relating to the plan which amends
			 the plan solely to conform to any requirement added by the amendment made by
			 subsection (a) shall not be treated as a termination of such collective
			 bargaining agreement.
					(2)Individual
			 plansThe amendment made by subsection (b) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market on or after the first day of the sixth
			 month beginning after the date of the enactment of this Act.
				
